October 28, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: In paragraph [0001] of the Specification, under “CROSS-REFERENCE TO RELATED APPLICATIONS”, Applicant needs to insert - - now U.S.  Patent No. 11,178,973 B2 - - after “This application is a continuation of U.S. Application No. 16/707,574, filed on December 9, 2019,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAFFNER (U.S. Patent No. 2,316,628) in view of  Wilson (U.S.  Patent No. 5,660,436).

    PNG
    media_image1.png
    370
    475
    media_image1.png
    Greyscale

	SCHAFFNER teaches the structure substantially as claimed including furniture spring system, comprising: a lid (the structure shown n Figures 3-4) configured to provide a seating surface, the lid comprising: a frame having two opposing frame members 12,13; and a retention member 20 associated with at least one of the two opposing frame members but does not teach a slat extending between the two opposing frame members, the slat comprising: a plurality of slat portions adjustably coupled to each other.

    PNG
    media_image2.png
    146
    175
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    117
    166
    media_image3.png
    Greyscale

However, Wilson teaches the concept of a slat 32,40 extending between two opposing frame members 110, the slat comprising: a plurality of slat portions 35a-h adjustably coupled to each other, such that a total length of the slat is adjustable.  It would have been obvious and well within the level of ordinary skill in the art to modify the frame, as taught by SCHAFFNER, to include a plurality of slat portions 35fe-h and 85e-h adjustably coupled to each other, such that a total length of the slat 32-40 is adjustable, as taught by Wilson, since it would allow the width or length of the chair on which the lid is supported to be increased to provide an additional seating surface.
As for claims 2 and 11, Wilson teaches that the plurality of slat portions includes: a first slat portion 85a-h, and a second slat portion 35a-h having a hollow core configured to receive at least a portion of the first slat portion 85a-h, such that the total length of the slat is adjustable by adjusting a position of the first slat portion 85a-h relative to the second slat portion 35a-h.
As for claims 3 and 12, Wilson teaches that the slat further includes a locking  mechanism 145 configured to secure the position of the first slat portion relative to the second  slat portion.
As for claim 8, SCHAFFNER teaches that the spring system is configured to be mounted on a base frame of a furniture base.
As for claims 8-9, the combination of SCHAFFNER and Wilson teaches that the spring system is configured to be mounted on a base frame of a furniture base; wherein Wilson would provide a spring system  configured to be adjustable to be mounted on one of a plurality of different base frames, having different widths.
As for claim  15, the combination of SCHAFFNER and Wilson teach that the frame could include a plurality of modular frame portions that is removably coupled to each other, such that a width of the frame is adjustable, and the length of the slat is adjustable based on the width of the frame.

Claims 1-2, 5, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAFFNER (U.S. Patent No. 2,316,628) in view of  Kramer (U.S.  Patent No. 1,318,569).
	SCHAFFNER teaches the structure substantially as claimed including furniture spring system, comprising: a lid (the structure shown n Figures 3-4) configured to provide a seating surface, the lid comprising: a frame having two opposing frame members 12,13; and a retention member 20 associated with at least one of the two opposing frame members (see 103 rejection above) but does not teach a slat extending between the two opposing frame members, the slat comprising: a plurality of slat portions adjustably coupled to each other.
 
    PNG
    media_image4.png
    198
    369
    media_image4.png
    Greyscale

However, Kramer teaches the concept of a slat extending between two opposing frame members 7, the slat comprising: a plurality of slat portions 22,26 adjustably coupled to each other, such that a total length of the slat is adjustable.  It would have been obvious and well within the level of ordinary skill in the art to modify the frame, as taught by SCHAFFNER, to include a plurality of slat portions 22,26 adjustably coupled to each other, such that a total length of the slat is adjustable, as taught by Kramer, since it would allow the width or length of the chair or the base frame on which the lid is supported to be increased to provide an additional seating surface.
As for claims 2 and 11, Kramer teaches that the plurality of slat portions includes: a first slat portion 26, and a second slat portion 22 having a hollow core configured to receive at least a portion of the first slat portion 26, such that the total length of the slat is adjustable by adjusting a position of the first slat portion 26 relative to the second slat portion 22.
As for claims 5 and 14, Kramer teaches that the plurality of slat portions includes: a center portion 22; and two side portions 26,26, each having a hollow core  of the center portion 22 is configured to receive at least a portion of the two side portions 26, which is nothing more than a reversal of parts. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
As for claims 8-9, SCHAFFNER teaches that the spring system is configured to be mounted on a base frame of a furniture base; wherein Kramer would provide a spring system  configured to be adjustable to be mounted on one of a plurality of different base frames, having different widths.
As for claim  15, the combination of SCHAFFNER and Kramer teach that the frame could include a plurality of modular frame portions that is removably coupled to each other, such that a width of the frame is adjustable, and the length of the slat is adjustable based on the width of the frame.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thuma et al (U.S. Patent Application Publication No. 2015/0130233 A1) in view of  Wilson (U.S.  Patent No. 5,660,436).

    PNG
    media_image5.png
    197
    164
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    198
    208
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    212
    242
    media_image7.png
    Greyscale

Thuma et al teach the structure substantially as claimed including a furniture assembly comprising: a transverse member 14; and a base member 12; the base member being configured as a storage base including a storage cavity 82; and a lid 26 configured to be mounted on a top of the storage base, such that the lid covers the storage cavity formed within the storage base, the lid comprising: a frame with opposing(front and back or left and right) frame members (see annotated Fig. 26 above) having one or more retention members 66 but does not teach one or more slats, each slat comprising a plurality of slat portions adjustably coupled to each other, such that a total length of the slat is adjustable.
However, Wilson teaches the concept of a slat 32,40 extending between two opposing frame members 110, the slat comprising: a plurality of slat portions 35a-h adjustably coupled to each other, such that a total length of the slat is adjustable (see above 103 rejection).  It would have been obvious and well within the level of ordinary skill in the art to modify the frame, as taught by Thuma et al, to include a plurality of slat portions 35fe-h and 85e-h adjustably coupled to each other, such that a total length of the slat 32-40 is adjustable, as taught by Wilson et al, since it would allow the width or length of the chair on which the lid is supported to be increased to provide an additional seating surface.
As for claim 17, Wilson teaches that the plurality of slat portions includes: a first slat portion 85a-h, and a second slat portion 35a-h having a hollow core configured to receive at least a portion of the first slat portion 85a-h, such that the total length of the slat is adjustable by adjusting a position of the first slat portion 85a-h relative to the second slat portion 35a-h.
As for claim 18, Wilson teaches that the slat further includes a locking  mechanism 145 configured to secure the position of the first slat portion relative to the second  slat portion.

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thuma et al (U.S. Patent Application Publication No. 2015/0130233 A1) in view of  Kramer (U.S.  Patent No. 1,318,569).
	Thuma et al teach the structure substantially as claimed including furniture spring system, comprising: a lid (the structure shown n Figures 3-4) configured to provide a seating surface, the lid comprising: a frame having two opposing frame members 12,13; and a retention member 20 associated with at least one of the two opposing frame members (see 103 rejection above) but does not teach a slat extending between the two opposing frame members, the slat comprising: a plurality of slat portions adjustably coupled to each other.
However, Kramer teaches the concept of a slat extending between two opposing frame members 7, the slat comprising: a plurality of slat portions 22,26 adjustably coupled to each other, such that a total length of the slat is adjustable.  It would have been obvious and well within the level of ordinary skill in the art to modify the frame, as taught by Thuma et al, to include a plurality of slat portions 22,26 adjustably coupled to each other, such that a total length of the slat is adjustable, as taught by Kramer, since it would allow the width or length of the chair or the base frame on which the lid is supported to be increased to provide an additional seating surface.
As for claim 17, Kramer teaches that the plurality of slat portions includes: a first slat portion 26, and a second slat portion 22 having a hollow core configured to receive at least a portion of the first slat portion 26, such that the total length of the slat is adjustable by adjusting a position of the first slat portion 26 relative to the second slat portion 22.
As for claim 20, Kramer teaches that the plurality of slat portions includes: a center portion 22; and two side portions 26,26, each having a hollow core  of the center portion 22 is configured to receive at least a portion of the two side portions 26, which is nothing more than a reversal of parts. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Claims 4, 6-7, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636